20-05027-rbk Doc#99 Filed 10/14/20 Entered 10/14/20 12:05:20 Main Document Pg 1 of 4




  The relief described hereinbelow is SO ORDERED.

  Signed October 14, 2020.


                                               __________________________________
                                                            Ronald B. King
                                                 Chief United States Bankruptcy Judge




                       IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

       In re:                                  §
                                               § Chapter 11
       KrisJenn Ranch, LLC,                    §
                                               §
       Debtor                                  § Case No. 20-50805
                                               §


       KrisJenn Ranch, LLC, KrisJenn Ranch,    §
       LLC–Series Uvalde Ranch, and KrisJenn   §
       Ranch, LLC–Series Pipeline ROW, as      §
       successors in interest to Black Duck    §
       Properties, LLC,                        §
                                               § Adversary No. 20-05027
       Plaintiffs,                             §
                                               §
       v.                                      §
                                               §
       DMA Properties, Inc. and Longbranch     §
       Energy, LP,                             §
                                               §
       Defendants.                             §
20-05027-rbk Doc#99 Filed 10/14/20 Entered 10/14/20 12:05:20 Main Document Pg 2 of 4




       DMA Properties, Inc. and Frank Daniel            §
       Moore,                                           §
                                                        §
       Cross-Plaintiffs/Third-Party Plaintiffs,         §
                                                        §
       v.                                               § Adversary No. 20-05027
                                                        §
       KrisJenn Ranch, LLC, KrisJenn Ranch,             §
       LLC–Series Uvalde Ranch, and KrisJenn            §
       Ranch, LLC–Series Pipeline ROW, Black            §
       Duck Properties, LLC, Larry Wright, and          §
       John Terrill,                                    §
                                                        §
       Cross-Defendants/Third-Party Defendants.         §


       ORDER DENYING THE OBJECTION AND MOTION TO QUASH SUBPOENA SEEKING THE
                           DEPOSITION OF DAVID STROLLE
                                  [RELATES TO ADV. DKT. NO. 65]

             On this day, the Court considered the Objection and Motion to Quash Subpoena

      Seeking Deposition of David Strolle and the representations of the parties that they have

      reached a consensual resolution of the same. Therefore, the Court finds the Objection and

      Motion to Quash Subpoena Seeking Deposition of David Strolle [Dkt. 65] should be

      DENIED AS MOOT.

             IT IS SO ORDERED.

                                                  ###




                                                        2
20-05027-rbk Doc#99 Filed 10/14/20 Entered 10/14/20 12:05:20 Main Document Pg 3 of 4




      Order Prepared By:

      /s/ Christopher S. Johns
      Christopher S. Johns
      State Bar No. 24044849
      Christen Mason Hebert
      State Bar No. 24099898
      JOHNS & COUNSEL PLLC
      14101 Highway 290 West, Suite 400A
      Austin, Texas 78737
      512-399-3150
      512-572-8005 fax
      cjohns@johnsandcounsel.com
      chebert@johnsandcounsel.com
      /s/ Timothy Cleveland
      Timothy Cleveland
      State Bar No. 24055318
      Austin H. Krist
      State Bar No. 24106170
      CLEVELAND | TERRAZAS PLLC
      4611 Bee Cave Road, Suite 306B
      Austin, Texas 78746
      512-689-8698
      tcleveland@clevelandterrazas.com
      akrist@clevelandterrazas.com
      /s/ Natalie F. Wilson
      Natalie F. Wilson
      State Bar No. 24076779
      LANGLEY & BANACK
      745 East Mulberry Avenue, Suite 700
      San Antonio, Texas 78212
      210-736-6600
      210-735-6889 fax
      nwilson@langleybanack.com
      Counsel for Frank Daniel Moore and DMA Properties, Inc.




                                                  3
20-05027-rbk Doc#99 Filed 10/14/20 Entered 10/14/20 12:05:20 Main Document Pg 4 of 4




      Approved as to Form:

      /s/ Robert E. Valdez
      Robert E. Valdez
      VALDEZ & TREVIÑO, ATTORNEYS AT LAW
      8023 Vantage Dr., Suite 700
      San Antonio, TX 78230
      revaldez@valdeztrevino.com

      Counsel for David Strolle




                                             4
